DETAILED ACTION

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims, remarks, and affidavit field November 29, 2021.  Claims 15, 21-26, 28-34, 36-38, and 40-46 are pending with claims 45 and 46 being new. 

Election/Restrictions
Newly submitted claim 46 directed to an invention that is independent or distinct from the invention originally claimed:
Newly submitted claim 46 and the remaining claims are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a thermal spray powder or as a reinforcing element in a composite other that a metal matrix composite (such as a particles dispersed in a polymer), and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 46 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 20-26, 29, 30, 31, 33, 34, 36-38, 40-42, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beane et al. (US Patent 5,601,924) in view of Kume et al. (US Patent 6,024,915).
Regarding applicants’ claims 15, 31, 32 and 45, Beane et al. disclose the manufacture of articles having engineered properties where coated particles may be combined with other particles and subjected to a sintering operation to form a composite material. The coated particles are a plurality of particles, where the particles and their coatings may be an elemental metal, metal alloy, or non-metal. See col. 1 lines 43-67, col. 4 lines 20-44, and col. 11 lines 18-60.
Beane et al. do not appear to explicitly limit the materials used other than elemental metals, metal alloys, and non-metals, and disclose the materials are selected to engineer intrinsic physical properties (col. 4 lines 21-37).  Kume et al. disclose coated metal particles and metal based sinters where the particles may be elemental metals, metalloids, semiconductors and the coating may be metals, semiconductors, metalloids, rare earth metals, and non-metals as well as oxides, nitrides, carbides etc… and where the coating may comprise more than one layer of material (col. 14 line 4 – col. 16 line 26 and col. 34 line 55 – col. 35 line 20).  One of ordinary skill in the art at the time of the invention would have found it obvious to coat the particles of Beane et al. with one or more layers of known elemental metals, metal alloys, and non-metals to 
With regards to the particles being embedded in a substrate matrix, when subjected to a sintering operation the coated particles form bonds between the outer coating layers of adjacent particles.  Bean et al. disclose that the coating of the particles “thus serves as a “matrix material” (a materials that holds the particles together, forming the article)” (col. 5 lines 3-11).  Bean et al. further disclose that the coated particles may be mixed with other particles such as mixing copper coated tungsten particles and copper particles (col. 11 lines 18-25).  Where additional particles are mixed which have the same composition as the outer coating of the coated particles, the additional particles bind with each other, and to the surrounding coatings, thereby forming a matrix.  Bean et al. also disclose that the particles may be compacted to a density which is approximately full density (col. 11 lines 44-49).  When the particles are compacted and sintered the bonding of adjacent coatings throughout the composite results in a continuous network of material in which the particles (and coating layers underneath the outermost layer) are embedded thus holding all of the particles within the cellular matrix formed by the continuous network of coating material.  Applicants’ term ‘substrate’ is a broad term which is understood in conjunction with the term matrix to reference the composite is formed of particles embedded within a matrix i.e. the ‘substrate matrix’ being the component of the composite in which the particles are embedded. 
Applicants’ specification has been reviewed with respect to the claimed combination of particle and coating materials, however no evidence was found that selecting from the claimed list of materials results in composites which exhibit more than predictable results.  For example aluminum and aluminum oxide are known to have corrosion resistant properties, where tungsten is known to have relatively high strength and corrosion resistance.  Kume et al disclose the use of elemental metals including those from group 2A of the periodic table to form the particles (col. 14 lines 45-52 and col. 16 lines 5-19).  Magnesium is well known for its relatively high strength to weight ratio.  One of ordinary skill in the art at the time of the invention would have found it obvious to select magnesium as the particle material to provide the resulting composite with a good strength and relatively low density. Given that both applicants and Beane et al. disclose the selection of materials to engineer desired intrinsic properties and that that the materials are known to impart properties in the composite (Beane et al. col. 4 lines 26-37), the presently claimed materials are not found to distinguish over the prior art. Further, it is within the ordinary level of skill in the art to use known materials to achieve predictable results.  Given that there is no evidence of record such that one of ordinary skill in the art would have concluded that the claimed combination of materials produces a composite which exhibits unexpected properties, the present claims are not found to establish a patentable distinction over Beane et al. particularly in view of Kume et al. 
Regarding applicants’ claim 20, Bean et al. disclose consolidation and sintering of the composite material resulting in the particulate embedded in a matrix material (col. 5 lines 3-11).
Regarding applicants’ claim 21-26, 29, 30 and 33, 34, 36, and 37, applicants’ specification has been reviewed with respect to the claimed combinations of materials, however no evidence was found that selecting from the claimed materials result in composites which exhibit more than predictable results.  Given that both applicants and Beane et al. disclose the selection of materials to engineer desired properties and that that the materials are known to impart properties in the composite (Beane et al. col. 4 lines 26-37), the presently claimed et al. particularly in view of Kume et al. 
Regarding applicants’ claims 40-42, Bean et al. disclose consolidation and solid-state sintering of the composite material resulting in the particulate embedded in a matrix material (col. 5 lines 3-11) and further disclose that the composite may include carbon fiber (col. 11 lines 34-36).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beane et al. (US Patent 5,601,924) in view of Kume et al. (US Patent 6,024,915), in view of Sokol et al. (US Patent 5,588,477).
Bean et al. disclose the manufacture of articles having engineered properties and further disclose that the composite may include carbon fiber (col. 11 lines 34-36), but do not appear to explicitly disclose the inclusion of particles in the substrate material such as carbide or zirconia.  However it is well known in the art of materials engineering to improve the properties of light metals with filler particles of material such as silicon carbide, as well as, alumina, and zirconia (Sokol et al., col. 1 lines 9-31). One of ordinary skill in the art at the time of the invention would have found it obvious to substitute the carbon fiber material of Bean et al. with other materials known to provide an improvement in composite properties such as silicon carbide, alumina, and zirconia as disclosed by Sokol et al.
Claims 28, 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beane et al. (US Patent 5,601,924) in view of Kume et al. (US Patent 6,024,915), as applied to claim 15 above, further in view of Torobin (US Patent 4,415,512).
Bean et al. disclose the manufacture of articles having engineered properties as discussed above with respect to claims 15 and 31, but do not appear to disclose the addition of hollow metal particulates or metal microballons. However Torobin et al. disclose hollow metal microspheres useful in the manufacture of light weight structural materials, the hollow microspheres allowing a reduction in the cost and amount of basic materials used as well as the weight of the finished material (col. 1 lines 20-34 and 29-35).  One of ordinary skill in the art at the time of the invention would have found it obvious to add the hollow microspheres of Torobin et al. to the articles of Bean et al. in order to reduce the amount of materials, coast and weight of the finished article.
With regards to claim 34, thin walled hollow microspheres are considered microballons.  Further with regards to the amount of hollow microspheres, it is within the ordinary level of skill and routine experimentation to establish a workable range for the amount of hollow microspheres in the final article.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different proportions of hollow microspheres in order to determine a workable amount such that the cost and weight of the article may be reduced without an unacceptable loss in desired mechanical properties.	
Response to Arguments/Affidavit
	Applicants’ arguments and supporting affidavit filed November 29th but have not been found to been persuasive.
et al. is directed to coated particles where composite properties may be controlled by the relative proportions of the materials, and therefore one of ordinary skill in the art would not have been motivated to form multiple coating layers including multiple coatings layers of the same material.  It is agreed that one of ordinary skill in the art at the time of the invention would have not been motivated to include multiple coating layers of the same material with the particles of Beane et al., however the present claims do not require two or more layers of the same material.  Claims 25 and 26, for example, require two coating layers of aluminum, but do not require those aluminum layers to have the same composition.
	Applicants argue that the listing of elements of Kume et al. encompasses nearly the entire periodic table such that a prima facie case of obviousness cannot be established.  However in addition to disclosing overlapping materials both Beane et al. and Kume et al. are directed to engineering by selecting of materials based on their beneficial properties.  Beane et al. disclose that “The first material, the second material, and the volume fraction are selected to engineer the article to exhibit a selected intrinsic property that is the function of the intrinsic properties of the first and second materials.” (Beane et al. col. 2 lines 2-5).  Kume et al. disclose the selection of two or more coat forming substances based on their intended effect on a resulting metal based sinter, where considerations such as alloying, formation of inorganic compounds and surface modifiers which control the grain boundaries are considered and “The amounts in which the coat forming substances are added to form the coats on the surfaces of the coated metal particles are not limited in any particular way and suitable values between a small and large amount can be selected that suit specific uses;” (Kume et al. col. 15 line 23 - col. 16 line 26).
In addition to the prior art recognition of the selection of materials to achieve a composite exhibiting a particular properties, the examiner has stated the beneficial properties known to be Czerwinski, paragraph 0027).  
Given that Beane et al. (as well as, and Kume et al.) disclose the selection of materials in order to achieve a composite exhibiting engineered properties, and given that magnesium, aluminum, aluminum oxide, and tungsten are known to exhibit specific beneficial properties, the selection goes beyond the mere encompassing of a species within a genius and therefore the evidence is found to establish a prima facie case of obviousness absent a showing of secondary considerations.
Applicants have submitted affidavit by James Chris Thorne (Second declaration of James Chris Thorne Under 37 C.F.R.§1.132) in support of unexpected results.  The declaration asserts that a dissolvable fracturing ball formed of a composite comprising particles of a magnesium core and multiple coatings layers with Al or Al2O3 with a tungsten layer therebetween exhibited surprisingly desirable results including having strength and stability while dissolving at a “fairly uniform and predictable rate.”  Further the compositions were expected to exhibit high strength and corrosion resistance but unexpectly exhibited promoted corrosion. These statements however have not been found to establish non-obviousness.  In order to establish non-obviousness based on unexpected results “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”” MPEP 2O3, which is not found to demonstrate any results observed would be expected over the full scope of the combination of claimed layers. Further according to MPEP 716.01(c) “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success,…("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.").”  
	Applicants argue that there is sufficient evidence to establish commercial success as presented in the first declaration by Mr. James Chris Thorne and further provide evidence in the form of a second declaration by Mr. James Chris Thorne to support a finding of commercial success and therefore non-obviousness.  
	“An applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.  The Federal Circuit has acknowledged that applicant bears the burden of establishing nexus, stating: In the ex parte process of examining a patent application, however, the PTO lacks the means or resources to gather evidence which supports or C.f. Ex parte Remark, 15 USPQ2d 1498, 1503 (Bd. Pat. App. & Int. 1990)(evidentiary routine of shifting burdens in civil proceedings inappropriate in ex parte prosecution proceedings because examiner has no available means for adducing evidence). Consequently, the PTO must rely upon the applicant to provide hard evidence of commercial success.” “The term "nexus" designates a factually and legally sufficient connection between the evidence of commercial success and the claimed invention so that the evidence is of probative value in the determination of nonobviousness.” MPEP 716.03.  While the affidavit asserts the sales were not the direct or primary result of increased advertising or increased marked demand, or price reductions the record provides insufficient factual data in order to conclude that the increased sales were indeed the direct result of claimed invention and over the full scope of that claimed.  
Similar to evidence of unexpected results, evidence must me commensurate in scope with the claims.  According to MPEP 716.03(a) “(evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not commensurate in scope with the broad claims at issue.).”  In the present case the evidence does not appear to cover the full scope of the claimed composite material having any number of layers or combinations or materials.  Even where the claims were limited to specific combinations for a specific article, additional 
	For these reasons, and for those reasons, as advanced in the non-final rejection dated May 27, 2021, the claims are not found to establish a patentable dissention over the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Adam Krupicka/Primary Examiner, Art Unit 1784